[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Smith, Slip Opinion No. 2016-Ohio-1584.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-1584
                         DISCIPLINARY COUNSEL v. SMITH.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as Disciplinary Counsel v. Smith, Slip Opinion
                                 No. 2016-Ohio-1584.]
Attorney misconduct, including withdrawing from representation without taking
        reasonably practicable steps to protect the client’s interest and failing to
        cooperate in disciplinary investigation—Public reprimand.
    (No. 2015-1639—Submitted October 28, 2015—Decided April 20, 2016.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                            Supreme Court, No. 2015-023.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Kierra Loree Smith of London, Ohio, Attorney
Registration No. 0083862, was admitted to the practice of law in Ohio in 2008. On
April 28, 2015, relator, disciplinary counsel, charged Smith with multiple violations
of the Rules of Professional Conduct arising from her failure to attend a scheduled
                             SUPREME COURT OF OHIO




custody hearing on behalf of her client, her failure to properly withdraw from the
representation, and her initial failure to cooperate in the ensuing disciplinary
investigation.
       {¶ 2} A panel of the Board of Professional Conduct considered the cause on
the parties’ consent-to-discipline agreement. See Gov.Bar R. V(16). In that
agreement, Smith stipulates that although she received two notices regarding a
hearing scheduled for April 1, 2014, in a client’s custody matter, she did not appear
at the hearing or contact the court in advance of that hearing regarding her inability
to appear.
       {¶ 3} The court issued an order for Smith to show cause why she should not
be held in contempt for her failure to appear at the custody hearing. After a hearing
on the matter, the court issued an entry ordering Smith to move for leave to
withdraw as counsel, provide her client with a full accounting for all fees and
expenses incurred in her representation, refund any unearned portion of the client’s
fee within 14 days, and provide the client with a complete copy of her file within
14 days. The court further ordered Smith to file a notice of her compliance with
these requirements within 30 days.
       {¶ 4} More than 30 days later, Smith moved to withdraw as counsel for the
client. In that motion, she stated that she had complied with the terms of the court’s
order. Although her motion stated that a copy of her accounting and a certified
receipt documenting her transmittal of the client’s file were attached, those
documents were not attached. The court magistrate left a telephone message for
Smith at her place of employment asking her to submit the documents, but she did
not respond. Notwithstanding Smith’s failure to submit the documents, the court
granted her motion to withdraw as counsel and dismissed the contempt action
against her.     Smith and relator submitted a supplemental agreement with
stipulations and documents demonstrating that the work Smith performed on behalf
of the client exhausted his retainer and that no restitution is warranted.




                                          2
                                January Term, 2016




       {¶ 5} Smith did not respond to relator’s initial letter of inquiry, nor did she
claim a second letter of inquiry that was sent to her by certified mail. Because
Smith failed to respond, relator subpoenaed her for a deposition. When Smith
received the subpoena, she sent an e-mail to relator, apologizing for her previous
failures to respond, promising to cooperate with the investigation, and asking for
the deposition to be canceled. Relator agreed to cancel the scheduled deposition.
       {¶ 6} Smith eventually sent relator an e-mail purporting to respond to his
inquiries, but it did not address most of the questions relator had posed, did not
attach any of the documents that relator had requested, and was not timely
submitted. Smith did not respond to relator’s repeated requests for additional
information, so relator again scheduled a deposition. Although she was personally
served with a subpoena for the deposition two weeks before it was scheduled to
take place, Smith did not appear at the scheduled deposition but instead e-mailed
relator two hours before the deposition was to begin to say that she was unable to
attend. Relator agreed to cancel the deposition based upon Smith’s promise to
cooperate with the investigation going forward.
       {¶ 7} Although Smith’s cooperation was not immediate, she eventually
stipulated that there was probable cause for relator to file his complaint, answered
the formal complaint, and admitted most of the allegations of fact.
       {¶ 8} The parties now stipulate that Smith’s actions in this matter violated
Prof.Cond.R. 1.4(a)(3) (requiring a lawyer to keep the client reasonably informed
about the status of a matter), 1.16(c) (prohibiting a lawyer from withdrawing from
representation in a proceeding without leave of court if the rules of the tribunal so
require), 1.16(d) (requiring a lawyer withdrawing from representation to take
reasonably practicable steps to protect a client’s interest), 3.4(c) (prohibiting a
lawyer from knowingly disobeying an obligation under the rules of a tribunal),
8.4(d) (prohibiting a lawyer from engaging in conduct that is prejudicial to the




                                         3
                                  SUPREME COURT OF OHIO




administration of justice), and 8.1(b) and former Gov.Bar R. V(4)(G)1 (both
requiring a lawyer to cooperate with a disciplinary investigation). The parties also
agree that an additional alleged violation should be dismissed.
         {¶ 9} As for aggravating factors, the parties stipulate that Smith committed
multiple offenses in connection with her client’s matter and that she failed to
cooperate with relator’s investigation. See Gov.Bar R. V(13)(B)(4) and (5). The
parties stipulate that the applicable mitigating factors are the absence of a prior
disciplinary record, the absence of a dishonest or selfish motive, Smith’s eventual
full and free disclosure to the board, and evidence of her good character and
reputation apart from the charged misconduct. See Gov.Bar R. V(13)(C)(1), (2),
(4), and (5). Based upon Smith’s stipulated misconduct, the significant mitigating
circumstances, and Smith’s voluntary abandonment of the practice of law and
corresponding registration as an inactive member of the bar, the parties stipulate
that a public reprimand is the appropriate sanction here.
         {¶ 10} The panel and board found that the consent-to-discipline agreement
conforms to Gov.Bar R. V(16) and recommend that we adopt the agreement in its
entirety. We have publicly reprimanded attorneys who have engaged in similar
misconduct. See Cuyahoga Cty. Bar Assn. v. Leneghan, 117 Ohio St. 3d 103, 2008-
Ohio-506, 881 N.E.2d 1241 (publicly reprimanding an attorney whose failure to
advise his client and the court that he was withdrawing from the client’s
representation resulted in the dismissal of the client’s criminal appeal); Cuyahoga
Cty. Bar Assn. v. Ballou, 109 Ohio St. 3d 152, 2006-Ohio-2037, 846 N.E.2d 519
(publicly reprimanding an attorney who failed to appear at a client’s eviction
proceeding without having provided prior written confirmation of his intent to
withdraw as counsel because the client had failed to pay his fee).



1
  Effective January 1, 2015, the provisions previously set forth in Gov.Bar R. V(4)(G) are codified
in Gov.Bar R. V(9)(G). 140 Ohio St. 3d CXIX.




                                                4
                                January Term, 2016




       {¶ 11} We agree that Smith’s conduct violated Prof.Cond.R. 1.4(a)(3),
1.16(c), 1.16(d), 3.4(c), 8.1(b), and 8.4(d) and former Gov.Bar R. V(4)(G), as stated
in the parties’ consent-to-discipline agreement, and that this conduct warrants a
public reprimand. We therefore adopt the parties’ consent-to-discipline agreement.
       {¶ 12} Accordingly, Kierra Loree Smith is hereby publicly reprimanded.
Costs are taxed to Smith.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, for relator.
       Kierra Loree Smith, pro se.
                               _________________




                                         5